UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios isconsin Avenue, Fl 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2012 Date of reporting period:June 30, 2012 Item 1. Schedule of Investments. Boston Common International Fund Schedule of Investments June 30, 2012 (Unaudited) Shares Value $ COMMON STOCKS - 92.7% Australia - 4.8% AMP LTD $ Origin Energy Sims Metal Management LTD - ADR WorleyParsons LTD Belgium - 1.4% Umicore SA Brazil - 1.0% Tim Participacoes SA - ADR China - 2.3% New Oriental Education and Technology Group, Inc - ADR * Tingyi Holding Corporation Finland - 1.7% Sampo Group France - 7.4% Air Liquide SA AXA SA Casino Guichard Perrachon SA Danone SA Germany - 6.7% adidas AG Henkel AG and Company KGaA K&S AG SAP AG - ADR SMA Solar Technology AG Vossloh AG Hong Kong - 2.7% Hang Seng Bank LTD Television Broadcasts LTD Israel - 1.2% Check Point Software Technologies LTD * Japan - 15.2% FANUC LTD Honda Motor Company LTD - ADR Kao Corporation Keyence Corporation Kubota Corporation - ADR Mitsui Fudosan Company NGK Insulators LTD SYSMEX Corporation TERUMO Corporation Toray Industries, Inc. Mexico - 0.6% Grupo Financiero Banorte SAB de CV Netherlands - 7.0% ASML Holding NV - ADR Koninklijke Philips Electronics NV - ADR Subsea 7 SA Unilever NV - ADR Norway - 2.7% Statoil ASA - ADR Veripos, Inc. * (a) – Portugal - 0.6% EDP Renovaveis SA * Singapore - 3.5% CapitaLand LTD Olam International Singapore Telecommunications LTD South Africa - 2.1% Naspers Standard Bank Group LTD Sweden - 1.2% Atlas Copco AB Switzerland - 10.5% ABB LTD - ADR Julius Baer Gruppe AG Novartis AG - ADR Roche Holding LTD - ADR Sonova Holding AG Taiwan - 1.0% Taiwan Semiconductor Manufacturing Company LTD - ADR Thailand - 1.6% Kasikornbank PLC United Kingdom - 17.5% Barclays PLC BG Group HSBC Holdings PLC - ADR Johnson Matthey PLC Pearson PLC - ADR Smith & Nephew PLC - ADR Spirax-Sarco Engineering PLC SSE PLC Standard Chartered Bank PLC Vodafone Group PLC - ADR TOTAL COMMON STOCKS (Cost $63,472,239) PREFERRED STOCKS - 2.5% Brazil - 1.5% Companhia Energetica de Minas Gerais - ADR Germany - 1.0% Henkel AG and Company KGaA TOTAL PREFERRED STOCKS (Cost $1,556,309) SHORT-TERM INVESTMENTS - 11.7% Fidelity Money Market Portfolio, 0.18%# TOTAL SHORT-TERM INVESTMENTS (Cost $7,793,936) TOTAL INVESTMENTS - 106.9% (Cost $72,822,484) Liabilities in Excess of Other Assets - (6.9)% NET ASSETS - 100.0% $ (a) Fair Value * Non-Income Producing # Annualized seven-day yield as of June 30, 2012 ADR American Depository Receipt PLC Public Limited Company The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure June 30, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments,interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund’s investments as of June30, 2012: Description Level 1 Level 2 Level 3 Total Common Stocks* $- $- Preferred Stocks* - - Short-Term Investments - - Total Investments in Securities $- $- *See Schedule of Investments for the investments detail by country Boston Common U.S. Equity Fund Schedule of Investments June 30, 2012 (Unaudited) Shares Value $ COMMON STOCKS - 95.8% Consumer Discretionary - 8.7% Home Depot, Inc. $ Nike, Inc. Nordstrom, Inc. Time Warner Cable, Inc. VF Corporation Walt Disney Company Consumer Staples - 11.0% Colgate Palmolive Company Costco Wholessalers Corporation Kraft Foods, Inc. McCormick & Company, Inc. Pepsico, Inc. Procter & Gamble Company Sysco Corporation Energy - 9.6% Apache Corporation BG Group PLC - ADR EOG Resources, Inc. National Oilwell Varco, Inc. Noble Corporation Spectra Energy Corporation Statoil ASA - ADR Financials - 12.7% Aon PLC BB&T Corporation Blackrock, Inc. East West Bancorp, Inc. First Republic Bank * Franklin Resources, Inc JP Morgan Chase & Company Metlife, Inc. Morgan Stanley PNC Financiall Services Group, Inc. Health Care - 11.3% Gilead Sciences, Inc. * Hospira, Inc. * Johnson & Johnson Novartis AG - ADR 90 Novo-Nordisk AS - ADR Roche Holding LTD - ADR Waters Corporation * Zimmer Holdings, Inc. * Industrials - 8.3% 3M Company Cummins, Inc. Deere & Company Emerson Electric Company Illinois Tool Works, Inc. Parker Hannifin Corporation W.W. Grainger, Inc. Information Technology - 23.6% Altera Corporation Apple, Inc. Automatic Data Processing, Inc. Check Point Software Technologies LTD * Cognizant Technology Solutions - Class A * Cree, Inc. * EMC Corporation * Google, Inc. * Microsoft Corporation Oracle Corporpation Qualcomm, Inc. Visa, Inc. Materials - 5.3% Aptargroup, Inc. Praxair, Inc. SPDR Gold Trust Gold Shares * Telecommunication Services - 3.5% AT&T, Inc. Vodafone Group PLC - ADR Utilities - 1.8% WL Holdings, Inc. TOTAL COMMON STOCKS (Cost $2,067,960) SHORT-TERM INVESTMENTS - 4.6% Invesco Short Term Investment Trust Treasury Portfolio, 0.01% # TOTAL SHORT-TERM INVESTMENTS (Cost $99,685) TOTAL INVESTMENTS - 100.4% (Cost $2,167,645) Liabilities in Excess of Other Assets - (0.4)% NET ASSETS - 100.0% $ The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. * Non-Income Producing # Annualized seven-day yield as of June 30, 2012 ADR American Depository Receipt PLC Public Limited Company The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation $ +Since the Fund does not have a full fiscal year, the tax cost of investments is the same as noted in the Schedules of Investments. Summary of Fair Value Disclosure June 30, 2012 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments,interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2012: Description Level 1 Level 2 Level 3 Total Common Stocks* $- $- $ 2,090,936 Short-Term Investments - - 99,685 Total Investments in Securities $- $- $ 2,190,621 *See Schedule of Investments for the investments detail by industry Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title /s/Eric W. Falkeis Eric W. Falkeis, President Date8/27/12 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/Eric W. Falkeis Eric W. Falkeis, President Date8/27/12 By (Signature and Title)*/s/Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date8/21/12 * Print the name and title of each signing officer under his or her signature.
